Citation Nr: 1328165	
Decision Date: 09/04/13    Archive Date: 09/10/13

DOCKET NO.  12-27 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for a left olecranon sprain with an unfused apophysis of the humeral condoyle, limitation of motion, and a scar.

2.  Entitlement to a rating higher than 10 percent for residuals of a left ulnar nerve transposition with a scar and paresthesias of the left forearm.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel
 






INTRODUCTION

The Veteran, who is the Appellant, served on active duty from January 1998 to January 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).
 
The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In his substantive appeal, the Veteran asserted that his service-connected disabilities have worsened since he was last examination by VA and a reexamination is warranted under 38 C.F.R. § 3.327.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the current level of impairment due to the left olecranon sprain with an unfused apophysis of the humeral condoyle, limitation of motion, and a scar and residuals of a left ulnar nerve transposition with a scar and paresthesias of the left forearm. 





The VA examiner is asked to describe: 

a).  Range of motion of the elbow and forearm and any additional functional loss due to pain, weakness, fatigability, pain on movement, including during flare--ups or with repetitive use.  If feasible, additional functional loss should be expressed in terms of degrees of additional limitation of motion; and,

b).  Any objective neurological abnormality in the left forearm due to left ulnar transposition and whether the neurologic deficit is mild, moderate, moderately severe, or severe; and, 

c).  The functional loss, if any, of the scars, including whether the scars are painful. 

The Veterans claim file must be made available to the VA examiner for review.  

2.  After the above development, adjudicate the claims.  If any benefit sought is denied, issue a Supplemental Statement of the Case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


